Citation Nr: 0111236	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  98-19 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability 
manifested by memory loss.

3.  Entitlement to an evaluation in excess of 40 percent for 
myofascial pain syndrome, fibromyalgia, and chronic 
somatoform disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease with reflux esophagitis and 
hiatal hernia.

5.  Entitlement to a total rating for individual 
unemployability due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his mother, and his stepfather


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1986 to March 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of Detroit, Michigan, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of entitlement to an evaluation in excess of 40 
percent for myofascial pain syndrome, fibromyalgia, and 
chronic somatoform disorder, entitlement to an evaluation in 
excess of 10 percent for gastroesophageal reflux disease with 
reflux esophagitis and hiatal hernia, and entitlement to a 
total rating for individual unemployability due to service 
connected disabilities will be addressed in the remand 
section at the end of this decision. 


FINDINGS OF FACT

1.  Post service medical records indicate that the veteran 
was diagnosed as having hypertension within one year of 
discharge from service; additional post service medical 
records include evidence of diastolic pressures of 100, and 
an indication that he requires continuous medication for the 
control of this disability. 

2.  VA psychiatric examinations conducted in May 1999 and 
July 1999 were each negative for a diagnosis of a disability 
manifested by memory loss.  


CONCLUSIONS OF LAW

1.  Hypertension is presumed to have been incurred due to 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000). 

2.  A disability manifested by memory loss was not incurred 
during active service, nor may it be presumed to have been 
incurred due to active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.317 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed hypertension and 
memory loss due to active service.  He notes that he was 
found to have high blood pressure shortly after discharge, 
and was diagnosed with hypertension.  He now requires 
medication for the control of this disability.  The veteran 
further argues that he has developed short-term memory loss 
as a result of service.  He states that he is unable to 
remember where he puts things, or important information that 
his family members tell him.  The veteran suspects that his 
memory loss might be the result of an undiagnosed illness as 
a result of service in the Persian Gulf region. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Hypertension

If cardiovascular disease, including hypertension, becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of this disability during service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A review of the service medical records is negative for a 
diagnosis of hypertension.  Treatment records from June 1996 
show a blood pressure reading of 162/90.  The remainder of 
the blood pressure readings obtained during active service 
were normal, including a reading of 145/71 on a December 1996 
examination for a Physical Evaluation Board conducted three 
months prior to the veteran's discharge. 

Post service medical records include VA treatment records 
dated from 1997.  August 1997 records contain a blood 
pressure reading of 124/92.  

The veteran was afforded a VA general medical examination in 
October 1997.  His blood pressure was 150/95.  The diagnoses 
included hypertension with obesity.  VA treatment records 
from October 1997 show a blood pressure reading of 148/100.  

VA treatment records from November 1997 include a blood 
pressure reading of 148/92.  The diagnostic impression 
included hypertension.  

The veteran underwent an additional VA examination in May 
1999.  The history noted that the veteran had been diagnosed 
with hypertension shortly after discharge, and that this was 
treated with daily medication.  

The Board finds that service connection for hypertension is 
warranted.  Although the service medical records are 
completely negative for this disability, the post service 
records show that the veteran was diagnosed with hypertension 
as early as October 1997, which was only seven months after 
his discharge.  This was well within the one year presumptive 
period for hypertension.  38 C.F.R. §§ 3.307, 3.309.  
Although the record is unclear as to whether or not the 
veteran has a history of diastolic pressures of 100 or more, 
the evidence demonstrates that he requires continuous 
medication for the control of his hypertension, and that a 
diastolic pressure of 100 has been recorded.  The Board finds 
that the evidence both for and against service connection are 
in relative equipoise.  Therefore, the benefit of the doubt 
is resolved in favor of the veteran, and entitlement to 
service connection for hypertension is merited.  38 U.S.C.A. 
§ 5107 (West 1991). 

Memory Loss

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be condified as amended at 
38 U.S.C. § 5102 and 5103).  The veteran was notified 
following the December 1997 rating decision that he needed to 
provide additional evidence to establish entitlement to 
service connection for memory loss.  A copy of the decision 
was provided so that he would know what evidence was 
required, and this indicated that the most important evidence 
to provide was that of a current disabling condition.  The 
September 1998 statement of the case contained similar 
information, as did the July 2000 supplemental statement of 
the case.  The Board concludes that the letters, the 
statement of the case, and the supplemental statement of the 
case sent to the veteran informed him of the need to submit 
evidence that he currently has a disability manifested by 
memory loss, and that the VA's notification requirements have 
been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be condified as amended at 
38 U.S.C. § 5102 and 5103).  The RO has also obtained all 
medical records indentified by the veteran, and associated 
them with the claims folder.  There is no indication that the 
veteran has received treatment from sources other than the 
VA, and all relevant VA records have been obtained.  Finally, 
the veteran was afforded VA psychiatric examinations in May 
1999 and July 1999 in order to determine whether or not he 
has a disability manifested by memory loss.  The examinations 
were complete, and the examiners have provided opinions as to 
whether or not the veteran has memory loss.  Therefore, the 
Board must conclude that the duty to assist has been 
completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  The veteran was notified by a March 2001 letter 
that the RO had reviewed his claim and found that there was 
no additional development required by the recent change in 
law.  Further development and further expending of the VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102.  

As noted above, the veteran argues that his memory loss is 
possibly related to an undiagnosed illness contracted as a 
result of service in the Persian Gulf.  The VA shall pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed below, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  "Objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six month period will be considered chronic.  The six 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  A 
chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317.  

The service medical records are negative for complaints of 
memory loss.  

The post service medical records include VA treatment records 
dated August 19, 1997.  These records were obtained in 
conjunction with the veteran's initial Persian Gulf 
examination.  He was noted to have served two tours in the 
Persian Gulf region.  The veteran reported that he had been 
exposed to contaminants.  He had many complaints, and his 
chief complaint was a shortened memory.  The diagnostic 
impression included memory loss.  

The veteran was afforded a Persian Gulf examination on August 
19, 1997.  He complained of many different problems, but his 
chief complaint was memory loss.  No specific examples of 
this were provided.  A psychiatric examination did not 
contain a diagnosis.  The impression was of a male who was in 
the Persian Gulf and had multiple complaints.  Among the many 
complaints noted in the impression was memory loss. 

VA treatment records dated December 1997 show that the 
veteran was seen for several problems.  The examiner noted 
that he was obviously frustrated with his memory problems, as 
well as with his other health problems.  

September 1998 records include a diagnostic impression of 
memory loss.  

The veteran was afforded a VA examination for mental 
disorders in May 1999.  He reported that he was having 
trouble with his memory, concentration, and confusion.  He 
said that he tended to lose track in conversation, and to 
misplace items.  He expressed the belief that his memory loss 
was the result of swimming in a contaminated pool in Saudi 
Arabia.  He also believed that injuries received in car 
accidents may have contributed to his problems.  On 
examination, the veteran was alert and oriented.  He easily 
recited the date and the name of the president.  There was no 
difficulty in spelling the word "world" backwards.  When 
asked to recall three objects, he missed two of them, even 
though they were related to the first.  No confusion was 
noted, and there did not appear to be a problem with 
concentration.  When the veteran's memory was tested, there 
appeared to be a change in the veteran's presentation.  Prior 
to this section of the examination, the veteran recalled the 
dates and ages of his family members and events without 
difficulty.  During the time that he was asked to perform 
simple exercises in retention and recall, he presented in a 
very different way, taking a great deal of time to remember 
and often remembering incorrectly.  The presentation the 
veteran gave during these times was markedly different.  The 
diagnosis was somatoform disorder, not otherwise specified.  
The examiner's comments stated that there was no obvious sign 
of significant memory loss detected at this time.  The 
veteran's greatest concern was with misplacing objects.  He 
appeared preoccupied with somatic questions.  The veteran's 
manner of answering questions regarding dates and times 
changed dramatically when the section of the testing was 
announced that would address his memory problems.  The 
examiner stated that at this time, there were no significant 
memory problems that would warrant service connection.  
However, it was felt that additional psychological testing 
would benefit the veteran.  

The veteran underwent an additional VA psychiatric 
examination in July 1999.  He reported that his memory was 
terrible.  He said that his problems began after his return 
from the Persian Gulf, and that they had gradually become 
worse.  On examination, a curious pattern emerged in the 
performance on recent memory test.  Performance on the 
recognition portion of two of these tests was significantly 
worse than the free recall.  This was unusual because 
recognition is significantly easier for most people that free 
recall.  As there was no evidence of malingering, it was 
thought that the problem was due to inattention and 
distractibility.  The diagnosis was somatization disorder.  

The Board finds that the evidence does not support 
entitlement to service connection for a chronic disability 
manifested by memory loss.  The evidence does not indicate 
that the veteran has such a disability.  The VA treatment 
records from August 1997 and September 1998 contain 
diagnostic impressions of memory loss, but it appears that 
these impressions were based largely on the medical history 
provided by the veteran, and not on examination.  There is no 
indication that testing for memory loss was conducted at 
those times.  Memory loss is not listed as a sign or symptom 
of an undiagnosed illness at 38 C.F.R. § 3.317, and there is 
no medical opinion relating this complaint to an undiagnosed 
illness.  But more importantly, the veteran has been afforded 
two separate VA examinations dated subsequent to these 
treatment records in conjunction with his claim for service 
connection for memory loss, but neither of the examiners 
found the veteran to have a disability manifested by memory 
loss.  The May 1999 VA examination noted that the veteran's 
behavior changed when it became obvious that his memory was 
being tested.  The July 1999 VA examination also noted 
peculiar results on testing for memory loss.  Each of these 
examinations resulted in a diagnosis of a somatization 
disorder, and the May 1999 examiner specifically stated that 
there was no evidence of significant memory problems.  The 
Board notes that the veteran sincerely believes he has a 
disability manifested by memory problems, and he and his 
parents expressed this belief at the January 1999 hearing.  
However, they are not physicians, and are not qualified to 
express a medical opinion as to whether or not the veteran 
has a chronic disability manifested by memory loss.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  At this juncture, 
the Board points out that the veteran's somatization disorder 
will be addressed in the remand section at the end of this 
decision, and that the symptoms to be considered in the 
evaluation of this disability may include memory loss.  See 
38 C.F.R. § 4.130, Code 9421.  But without a diagnosis of a 
distinctly separate disability manifested by memory loss, the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for memory loss.  


ORDER

Entitlement to service connection for hypertension is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 

Entitlement to service connection for memory loss is denied. 


REMAND

The veteran contends that the evaluations assigned to his 
service connected myofascial pain syndrome, fibromyalgia, and 
chronic somatoform disorder, and his gastroesophageal reflux 
disease with reflux esophagitis and hiatal hernia are 
inadequate to reflect their current level of severity.  He 
further contends that his service connected disabilities 
combine to render him unemployable.  

At the July 1999 VA psychiatric examination, the veteran 
reported that he was in receipt of disability benefits from 
the Social Security Administration.  A review of the claims 
folder reveals that a copy of the decision to award the 
veteran disability benefits has not been obtained.  
Furthermore, there is also no indication that the medical 
records relied upon in reaching this decision have been 
obtained.  Therefore, the Board must remand the issues 
concerning the evaluation of the veteran's service connected 
disabilities and his claim for entitlement to a total rating 
due to unemployability as a result of service connected 
disabilities so that the records from the Social Security 
Administration may be obtained and considered in conjunction 
with these claims.  See Baker v. West, 11 Vet. App. 163 
(1998).  

As noted above, the Board finds that entitlement to service 
connection for hypertension is warranted.  As the RO has not 
had an opportunity to assign a rating for this disability, 
and as this may have a bearing on the veteran's claim for a 
total rating based on individual unemployability due to 
service connected disabilities, the issue of a total rating 
must be remanded for additional consideration in view of the 
service connection for hypertension. 

The record indicates that entitlement to service connection 
for chronic myofascial pain syndrome was established in a 
December 1997 rating decision.  A 40 percent evaluation was 
assigned for this disability under 38 C.F.R. § 4.71a, Code 
5025, the rating code for fibromyalgia.  VA examinations 
conducted subsequent to the December 1997 rating decision 
reached a diagnosis of somatoform disorder.  Service 
connection for this disability was established in a July 2000 
rating decision.  The somatoform disorder was rated along 
with the veteran's myofascial pain syndrome and fibromyalgia 
as a single disability.  This rating decision continued the 
40 percent evaluation, and informed the veteran that this was 
the highest evaluation available under 38 C.F.R. § 4.71a, 
Code 5025.  However, the Board notes that the rating code for 
a somatization disorder, 38 C.F.R. § 4.130, Code 9421, allows 
for an evaluation of up to 100 percent.  Therefore, as 
service connection for a somatoform disorder has now been 
established, the Board finds that the RO must consider 
whether or not an evaluation under the rating code for this 
disability would be more beneficial to the veteran and, if 
so, the RO must use this rating code.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his case.  38 U.S.C.A. § 5107 (West 
1991).  Therefore, the Board REMANDS this case to the RO for 
the following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected disabilities since January 
1999.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  A copy of these 
records, including the Social Security 
Administration decision that awarded 
disability benefits, should be placed in 
the claims folder. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  In so doing, the RO should 
consider the evaluation of the veteran's 
service connected myofascial pain 
syndrome, fibromyalgia, and chronic 
somatoform disorder under all applicable 
rating codes, including 38 C.F.R. § 4.130, 
Code 9421, the rating code for 
somatization disorder.  The rating code 
that is most favorable to the veteran 
should be utilized.  Thereafter, if any 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



